UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, .
: 16 CR 809 (VM)
-against- : ORDER
WALSTON OWEN, et al.,
Defendants.
----- X

VICTOR MARRERO, U.S.D.J.:

The Court recently rescheduled the hearing regarding
post-trial motions in this case from Friday, April 10, 2020,
to Friday, June 19, 2020 at 10:30 a.m. (See Dkt. No. 505.)
Accordingly, it is hereby ordered that the Government shall
submit its response regarding post-trial motions by Friday,

April 24, 2020.

SO ORDERED:

Dated: New York, New York
8 April 2020

  
 

Z : / —_— ae
wo ge Z

“2 Victor Marrero
U.8.Ded,

 
